NUMBER 13-14-00694-CV

                           COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
___________________________________________________________

ALBERTO R. GARZA AND
LETICIA I. GARZA, AS NEXT
FRIENDS OF ALEXANDRA I.
GARZA AND KASSANDRA R.
GARZA,                                                                   Appellants,

                                          v.

BURCH CONSTRUCTION, INC.,                           Appellee.
____________________________________________________________

              On appeal from the 92nd District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
            Before Justices Benavides, Perkes, and Longoria
                   Memorandum Opinion Per Curiam

      Appellants, Alberto R. Garza and Leticia I. Garza, as next friends of Alexandra I.

Garza and Kassandra R. Garza, attempted to perfect an appeal from a judgment entered
by the 92nd District Court of Hidalgo County, Texas, in cause number C-928-08-A.

Judgment in this cause was signed on September 15, 2014.

       Texas Rule of Appellate Procedure 26.1 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the judgment is signed, unless a motion for

new trial is timely filed. TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial

has been filed, notice of appeal shall be filed within ninety days after the judgment is

signed. TEX. R. APP. P. 26.1(a).

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time.

See Verburgt v. Dorner, 959 S.W.2d 615, 617–18, 619 (1997) (construing the

predecessor to Rule 26). However, appellant must provide a reasonable explanation for

the late filing: it is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins,

140 S.W.3d 462, 462 (Tex. App.—Amarillo 2004, no pet.); In re B.G., 104 S.W.3d 565,

567 (Tex. App.—Waco 2002, no pet.).

       Pursuant to Texas Rule of Appellate Procedure 26.1, appellants’ notice of appeal

was due on October 15, 2014, but was not filed until December 2, 2014. On December

3, 2014, the Clerk of this Court notified appellants of this defect so that steps could be

taken to correct the defect, if it could be done. Appellants were advised that, if the defect

was not corrected within ten days from the date of receipt of this Court’s letter, the appeal

would be dismissed. To date, no response has been received from appellants.




                                              2
       The Court, having examined and fully considered the documents on file,

appellants’ failure to timely perfect their appeal, and appellants’ failure to respond to this

Court’s notice, is of the opinion that the appeal should be dismissed for want of

jurisdiction.   Accordingly, the appeal is hereby DISMISSED FOR WANT OF

JURISDICTION. See TEX. R. APP. P. 42.3(a)(c).



                                                  PER CURIAM

Delivered and filed the
22nd day of January, 2015.




                                              3